Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US-2016/0367212-A1) in view of Zhu (ECML/PKDD 12 June 2015).
As to claim 1, Tang discloses method for producing an image of a subject from data acquired with a medical imaging system (see abstract in Tang), the steps of the method comprising: 
(a) providing to a computer system (Tang provides a computer system when it discloses a computer program because a computer program cannot function without a computer system, some elements of the computer system can be its 112, 114, 115, 116, etc.), data acquired from a subject using a medical imaging system (e.g. CT scan of a human heart obtained by a radiographic gantry 100); 
image of a heart is reconstructed in Tang, cf. Fig. 8A, 8B) with the computer system by inputting the provided data to an iterative reconstruction algorithm implemented with a hardware processor (computer in Tang has a hardware processor) and a memory (112) of the computer system  in order to iteratively reconstruct the image from the data (see title of the invention in Tang which describes iterative reconstruction of the image), Tang performs primal-dual optimization, see claim 6 in Tang).
 	Even though Tang perform primal-dual optimization, Tang does not seem to disclose the required the performance of the Primal-dual optimization in a way that in each iteration at least one dual variable is stochastically updated. 
 	Zhu discloses a method of primal-dual optimization similar to that of Tang and Zhu further details steps of iteration being performed stochastically and in each iteration at least one dual variable is updated (cf. last sentence on page 2 in Zhu). Even though Zhu does to teach image reconstruction, it teaches a mathematical method of improved Primal-dual optimization which is pertinent to the instant endeavor because primal-dual optimization is pertinent to image reconstruction according to Tang. The publication by Zhu states that stochastic primal-dual optimization proposed therein achieves a sharper linear convergence (see abstract in Zhu). 
	It would have been obvious to a person having ordinary skill in the art as of filing the instant claim to modify Tang to perform steps of iteration stochastically and in each iteration at least one dual variable is updated as taught by Zhu so as to improve the primal-dual optimization by providing a sharper linear convergence.

As to claim 6, Tang in view of Zhu discloses the method as recited in claim 1, wherein Zhu further discloses a random subset of the dual variables is updated in each iteration (see page 4, and the first paragraph under the heading 3 Adaptive Stochastic Primal-Dual Coordinate Descent).

 	As to claim 7, Tang in view of Zhu discloses the method as recited in claim 1, wherein Zhu further disclose a subset of the dual variables is updated in each iteration according to a predetermined schedule (Zhu is understood to meet the claim as iterations in Zhu is predetermined).

 	As to claim 8, Tang in view of Zhu discloses the method as recited in claim 1, wherein Tang further providing the data to the computer system comprises acquiring the data from the subject with the medical imaging system (100) and communicating the data from the medical imaging system to the computer system (see Fig. 1 which depicts communication lines between a computer and CT scanner system that includes the gantry 100).
 	As to claims 10 and 11, Tang in view of Zhu discloses the method as recited in claim 1, wherein Zhu further discloses optimizing an objective function in primal and dual domain in parallel (see Algorithm 1 in page 5 in Zhu). 


Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mailhe (US-2016/0178720-A1) in view of Zhu (ECML/PKDD 12 June 2015).
 	As to claim 1, Mailhe discloses a method for producing an image of a subject from data acquired with a medical imaging system (105), the steps of the method comprising:
 
 	(a) providing to a computer system (480, cf. Fig. 6) data acquired from a subject using a medical imaging system (105); 
 	(b) reconstructing an image of the subject with the computer system (480) by inputting the provided data to an iterative reconstruction algorithm implemented with a hardware processor and a memory of the computer system (480) in order to iteratively reconstruct the image from the data, wherein the iterative reconstruction algorithm implements a primal-dual (see phrase “primal-dual” in various places in Mailhe) optimization that 
	However, Mailhe does not appear to perform the prima-dual optimization including iterations where each iteration at least one dual variable of the primal-dual optimization is stochastically updated.
 	Zhu discloses a method of primal-dual optimization similar to that of Mailhe and Zhu further details steps of iteration being performed stochastically and in each iteration at least one dual variable is updated (cf. last sentence on page 2 in Zhu). Even though Zhu does to teach image reconstruction, it teaches a mathematical method of improved Primal-dual optimization which is pertinent to the instant endeavor because primal-dual optimization is pertinent to image reconstruction according to Mailhe. The publication by Zhu states that stochastic primal-dual optimization proposed therein achieves a sharper linear convergence (see abstract in Zhu). 

	It would have been obvious to a person having ordinary skill in the art as of filing the instant claim to modify Tang to perform steps of iteration stochastically and in each iteration at least one dual variable is updated as taught by Zhu so as to improve the primal-dual optimization by providing a sharper linear convergence.

As to claim 9, the method as recited in claim 1, wherein Mailhe further discloses the medical imaging system is a magnetic resonance imaging (MRI) system, (see the title in Mailhe).
	

Allowable Subject Matter
Claims 12-20 are allowed.
As to independent claim 12, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a signal reconstructing unit comprising a hardware processor and “the hardware processor being configured to reconstruct a signal from the stored data by inputting the data to a multi-penalty objective function and iteratively optimizing the multi-penalty objective function in a primal domain and a dual domain, wherein in each iteration a stochastic update is performed in the dual domain, as stated in the claim in association with the remaining claim features.


Claims 2-5, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: As to claim 2, the claim would be allowable if written in independent form because the prior art of the record neither discloses nor reasonably suggests the iterative reconstruction of claim 1 is a multi-penalty iterative reconstruction algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852